DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a printing unit configured to print an image on the sheet fed by the sheet feeding apparatus” (Claim 9) must be shown or the feature(s) canceled from the claim(s).  The printing unit 3 does not appear capable of printing to a sheet fed by sheet feeding apparatus (understood as ADF 100) as their sheet paths are not linked. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 10 is objected to because of the following informalities:  Proper indenting should be used in accordance with Rule 1.75(i).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the sheet feeding apparatus" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the second swing member" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 5 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsiao et al. (US Pub No. 2003/0090053 A1).
Regarding Claims 1 and 9, Hsiao et al. discloses a sheet disposing unit (inclined plate on which a stack of sheets is disposed at the lower right side of Fig. 4) on which a sheet is disposed; 
a feeding roller (53) configured to feed the sheet disposed on the sheet disposing unit; 
a printing unit configured to print an image on the sheet fed by the sheet feeding apparatus (see [0001], where the ADF may be used not only in a scanner but in a printer);
a first swing member (54) configured to support the feeding roller and be swingable between a first position (Fig. 5), in which the feeding roller is in contact with the sheet disposed on the sheet disposing unit, and a second position (i.e. a position of 53 that is intermediate to those of Fig. 4 and Fig. 5), in which the feeding roller is more distanced from the sheet disposing unit, compared to the first position; 
a rotation shaft (20) configured to rotate in a first direction (counterclockwise/72) for swinging the first swing member from the second position (intermediately raised) to the first position (Fig. 5) and rotate in a second direction (clockwise/71) that is opposite to the first direction (see [0021]); and 
a second swing member (51) configured to swing in the first direction (i.e. about the hinge at its upper end in Fig. 5, counterclockwise/72 from Fig. 5 to Fig. 4) in 
Regarding Claim 5, Hsiao et al. discloses a third swing member (52) configured to swing the second swing member (51) in the first direction (counterclockwise/72) by rotary force of the rotation shaft (via 31) in the second direction (clockwise/71) after the first swing member swings to the second position (after the intermediate position is reached, this motion is continued until reaching the position of Fig. 4). Also see [0021].
Regarding Claim 8, Hsiao et al. discloses the feeding roller (53) rotates in accordance with rotation of the rotation shaft (53 is driven by 40, 60 that are driven in conjunction with 20, see Fig. 3, [0019]).
Regarding Claim 10, Hsiao et al. discloses a sheet feeding method for feeding a sheet, which is disposed on a sheet disposing unit (inclined plate on which a stack of sheets is disposed at the lower right side of Fig. 4), by use of a feeding roller (53) that is supported by a first swing member (54), which is swingable about a rotation shaft (20), the sheet feeding method comprising: 
a step of swinging the first swing member between a first position (Fig. 5), in which the feeding roller is in contact with the sheet disposed on the sheet disposing unit, and a second position (i.e. a position of 53 that is intermediate to those of Fig. 4 and Fig. 5), in which the feeding roller is more distanced from the sheet disposing unit, compared to the first position, 
that is, a step for swinging the first swing member (54) from the second position to the first position (Fig. 5) in accordance with rotation of the rotation shaft (20) in a first 
a step of swinging the second swing member (51) in the first direction (counterclockwise/72 from Fig. 5 to Fig. 4) in accordance with rotation of the rotation shaft in the second direction (clockwise/71) after the first swing member swings to the second position (after the intermediate position is reached, this motion is continued until reaching the position of Fig. 4). Also see [0021].

Allowable Subject Matter
Claims 2-4, 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record shows a bumper and generating of regulating force by the second swing member that pushes the first swing member toward the bumper in accordance with rotation of the rotation shaft in the second direction after the first swing member abuts on the bumper (Claims 2-4), internal and planetary gears as claimed (Claim 6) or a stopper (Claim 7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
rotational first and second directions.
Sato (US Pub No. 2015/0166275) discloses first and second swing members (left/right arms of 75) but do not swing independently.
Chung et al. (US Pub No. 2010/0308528) discloses first and second swing members (25, 232) but they do not swing as required in rotational first and second directions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543.  The examiner can normally be reached on Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/PRASAD V GOKHALE/Primary Examiner, Art Unit 3656                                                                                                                                                                                                        September 22, 2021